Title: From George Washington to Nathaniel Woodhull, 13 October 1775
From: Washington, George
To: Woodhull, Nathaniel



Sir
Camp at Cambridge Octr 13th 1775

I am to thank you for your Favour of the 4th Instt inclosing the Advices from England of 26th July & 8th August.
A few Days ago I apprized the Committee of New York of the sailing of a small Fleet from Boston with Artillery to bombard a Town. I did not then know that the Provincial Congress was setting or the Advice would have been directed to them. I now Sir, beg Leave to acquaint you that the Fleet there mentioned has been seen standing N.N.E. So that we apprehend it is destined against some Town on the Coast of this Province, New Hampshire, or perhaps to Quebec.
We have no Occurrence in the Camp worthy of Notice: Both Sides are making all Preparation for Winter. I am with the most respectful Regards to the Provincial Congress, Sir Your most Obedt & very Hbble Servt

Go: Washington

